UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STATE OF NEW YORK,

                  Plaintiff,
                                           DECISION and ORDER
      -vs-                                 No. 1:14-cv-00910-MAT-LGF

GRAND RIVER ENTERPRISES SIX
NATIONS, LTD. and NATIVE
WHOLESALE SUPPLY COMPANY, INC.

                  Defendants.



                               INTRODUCTION

     On   March   4,   2013,   the    State    of    New   York   (“Plaintiff”)

instituted this action against defendant Grand River Enterprises

Six Nations, Ltd. (“GRE”) and Native Wholesale Supply Company, Inc.

(“NWS”) (collectively, “Defendants”), alleging violations of the

Contraband Cigarettes Trafficking Act of 1978 (“CCTA”), as amended,

18 U.S.C. § 2341-46; the Prevent All Contraband Trafficking Act

(“PACT Act”), 18 U.S.C. §§ 375-78, Pub. L. No. 111-154, 124 Stat.

1087 (2010); and New York Tax Law (“N.Y. Tax L.”) §§ 471, 471-e,

1814 and 480-b. This matter is before the Court upon United States

Magistrate Judge Leslie G. Foschio’s August 30, 2016 Report and

Recommendation    (“the   R&R”)      (Docket   No.    97),   which   recommends

granting GRE’s Motion to Dismiss and for a Stay of Discovery

(Docket No. 81), granting NWS’s Motion to Dismiss (Docket No. 79),
and   dismissing    Plaintiff’s      Second     Amended   Complaint     (“SAC”)1

(Docket No. 76) without leave to replead.

      Plaintiff filed Objections (“Pl. Obj.”) (Docket No. 100) and

a Declaration in Support (“Pl. Decl.”) (Docket No. 101). NWS filed

a Response to Plaintiff’s Objections (“NWS Resp.”) (Docket No.

102). GRE filed a Reply/Response to Plaintiff’s Objections (“GRE

Resp.”) (Docket      No.   103).    The   matter   was    transferred   to    the

undersigned on October 24, 2018 (Docket No. 108). For the reasons

discussed herein, the Court rejects the R&R in its entirety.

                                   BACKGROUND

      The following summary is based on the SAC’s allegations, which

are accepted as true for purposes of determining a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

      GRE is a corporation formed under the laws of the Six Nations

of Indians and engaged in the business of manufacturing, selling,

transferring, transporting, and shipping cigarettes for profit

throughout the United States, including into and throughout New

York State.     GRE’s   principal     place   of   business    is   located   at

Ohsweken, Ontario, Canada. SAC ¶ 8.

      NWS is a for-profit corporation formed under the laws of the

Sac and Fox Nation of Oklahoma. It is not controlled by the Sac and

Fox Nation of Oklahoma tribe or operated for government purposes.

      1
      Plaintiff has amended its original complaint twice. The first amendment,
on August 2, 2013, was required to comply with the stay order issued in NWS’s
bankruptcy proceeding in the United States Bankruptcy Court for the Western
District of New York; the second amendment occurred with Defendants’ consent upon
the transfer of the case from the Eastern District of New York to this District.

                                      -2-
Id.   ¶   9.   NWS     is   engaged    in    the   business   of    purchasing,

transporting, distributing, and reselling GRE’s tobacco products

for profit throughout the United States, including in New York. Id.

The only tobacco products NWS imports into the United States are

manufactured by GRE. Id. ¶ 10. NWS’s principal place of business is

located in Perrysburg, New York. Id. ¶ 9.

      GRE manufactures Seneca® brand cigarettes in Ontario, Canada.

Id. ¶ 55. GRE then sells, transfers or assigns the cigarettes to

NWS, “FOB Canada,” at GRE’s Canada facility. Id. Title to the

cigarettes transfers from GRE to NWS in Canada. Id. NWS, holding

title for the cigarettes manufactured by GRE, then imports and

distributes the cigarettes inside the United States, including into

and throughout New York State. Id. ¶ 57.

      GRE and NWS are engaged as business partners or “co-venturers”

in a joint venture for the specific purpose of manufacturing,

distributing,        shipping,   and    selling     untaxed   and     unstamped

contraband cigarettes into the State of New York. See id. ¶¶ 66-83.

Since November 22, 2011, and continuing through to the present, GRE

and NWS have knowingly shipped, transported, transferred, sold, and

distributed millions of unstamped and unreported cigarettes to

various on-reservation wholesalers in New York State, such as

Seneca Imports, Tonawanda Seneca Nation Distribution, and Tuscarora

Nation. Id. ¶ 58. None of GRE’s cigarette packages was stamped with

the required New York State cigarette excise tax stamp, and none of

those packages was reported to the New York State Department of

                                       -3-
Taxation and Finance (“NYSDTF”). Id. ¶ 64. In addition, no New York

State-licensed stamping agent has reported any sales of GRE’s

Seneca® brand cigarettes to the NYSDTF. Id. ¶ 65.

                          STANDARD OF REVIEW

     Recommendations made by a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) “need not be automatically accepted by the

district court.” Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989).

Should either party object to a magistrate judge’s report and

recommendation, “[a] judge of the court shall make a de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). The Second Circuit has clarified that “[e]ven if

neither party objects to the magistrate’s recommendation, the

district   court   is   not   bound    by   the   recommendation    of   the

magistrate.” Grassia, 892 F.2d at 19. Rather, “‘[a] judge of the

court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate. The judge may

also receive   further    evidence    or    recommit the   matter   to   the

magistrate with instructions.’” Id. (quoting 28 U.S.C. § 636(b)(1);

citing Mathews v. Weber, 423 U.S. 261, 271 (1976); McCarthy v.

Manson, 714 F.2d 234, 237 n. 2 (2d Cir. 1983)).

                               DISCUSSION

I.   Plaintiff’s Objections to the R&R’s Recommendation Regarding
     the PACT Act Claim (Pl.’s Obj. at 3-9)

     A.    Overview of the PACT Act


                                     -4-
       The PACT Act provides that “[a]ny person who sells, transfers,

or   ships    for    profit    cigarettes      or   smokeless   tobacco   in    [1]

interstate commerce, whereby such cigarettes or smokeless tobacco

are shipped [2] into a State, locality, or Indian country of an

Indian tribe taxing the sale or use of cigarettes or smokeless

tobacco, or who advertises or offers cigarettes or smokeless

tobacco for such a sale, transfer, or shipment, shall” comply with

certain filing and reporting requirements. 15 U.S.C. § 376(a) (“§

376(a)”) (emphases supplied).

       “[I]nterstate commerce” is defined in the PACT Act as (1)

“commerce between a State and any place outside the State,” (2)

“commerce between a State and any Indian country in the State,” or

(3) “commerce between points in the same State but through any

place outside the State or through any Indian country.” 15 U.S.C.

§ 375(9)(A).

       In the PACT Act, “State” is defined as “each of the several

States   of    the    United   States,        the   District   of   Columbia,   the

Commonwealth of Puerto Rico, or any territory or possession of the

United States.” 15 U.S.C. § 375(11). The statute defines “Indian

country” by cross-referencing the definition of that term found at

18 U.S.C. § 1151, which provides that Indian country includes “all

land   within       the   limits   of   any    Indian   reservation    under    the

jurisdiction of the United States Government,” “all dependent

Indian communities within the borders of the United States . . .

whether within or without the limits of a state,” and “all Indian


                                         -5-
allotments, the Indian titles to which have not been extinguished.”

18 U.S.C. § 1151 (cross-referenced in 15 U.S.C. § 375(7)(A)).

     B.   The R&R Erred in Finding That Plaintiff Failed to Plead
          the Elements of a “Destination” Covered by the Act and
          “Interstate Commerce”

     In the SAC, Plaintiff alleges that GRE and NWS are engaged in

a joint venture whereby GRE manufactures cigarettes in Ontario,

Canada; GRE sells the untaxed cigarettes to NWS, who takes custody

of them FOB at GRE’s manufacturing facility in Canada; and NWS then

ships the untaxed cigarettes “into New York State,” a jurisdiction

which “tax[es] the sale . . . of cigarettes,” from Ontario, Canada,

a “place outside the State”; NWS then sells and distributes the

untaxed cigarettes to buyers, including “to various on-reservation

wholesalers in New York State.” SAC ¶¶ 55-58, 125-32. Plaintiff

asserts that it therefore has fulfilled all of the elements of a

PACT Act claim against NWS and GRE, under a joint venture theory of

liability as to GRE.

     The R&R concluded that § 376(a)’s requirements do not apply to

Defendants    because     (1)   Plaintiff   does    not   allege   that   the

cigarettes were shipped “into” one of the three “destinational

elements,” R&R at 34, set forth in § 376(a), which the R&R

interprets disjunctively as “State”, “locality”, or “Indian country

of an Indian tribe taxing the sale or use of cigarettes,” see R&R

at   32-34;   and   (2)    Plaintiff   does   not    sufficiently     allege

“interstate commerce” as defined in the PACT Act, see R&R at 33-38.

The Court considers these findings in turn below.

                                     -6-
     According to the R&R’s construction of § 376(a), if the

termination point of a tobacco shipment is in Indian country, it

must be alleged that the tribe of that reservation taxes the sale

or use of cigarettes because, under § 376(a), the shipment will not

also be considered to be into the State in which the Indian country

is located. See Pl. Obj. at 5 (citing R&R at 32-33). The R&R thus

essentially interpreted the terms “State” and “Indian country of an

Indian tribe taxing the sale or use of cigarettes” as mutually

exclusive. See Pl. Obj. at 4-9 (citing R&R at 32-35). Plaintiff

disputes this conclusion, urging that the proper construction of §

376(a) is that “Indian reservations, such as those associated with

the Seneca Indian Nation, are considered not only as ‘Indian

country,’ but also as being within New York State, as well as a

‘place’ and a ‘locality’ under the reporting requirements.” Pl.

Obj. at 6. Consequently, Plaintiff argues, whether the Seneca

Nation has its own regulatory scheme for taxing the sale or use of

cigarettes is immaterial; cigarette shipments to any New York State

Indian reservations also constitute shipments “into a State” for

purposes of § 376(a). Id.   at 6-7.

     NWS and GRE counter that “to trigger § 376(a)’s reporting

requirements, NWS must ship tobacco into a State, locality, or

Indian country of an Indian tribe that taxes such tobacco.” NWS

Resp. at 7 (emphasis in original). NWS and GRE urge that the R&R’s

interpretation of the statute is correct, and that Plaintiff’s

claim fails because it “does not allege that the destination of the


                                -7-
shipments, the Seneca Nation, is a tribe that taxes the sale of

tobacco.” Id. (footnote omitted).2              According to Defendants, §

376(a)’s “taxes the sale” language only modifies “Indian country,”

and does not modify “State” or “locality.” Id. at 8; see also id.

at 10-11.

      There is a dearth of case law on this specific issue. However,

the cases     seem   to    assume that       Plaintiff’s   construction     of §

376(a)’s destination requirement is the correct one. See City of

New York v. Wolfpack Tobacco, No. 13 CIV. 1889 DLC, 2013 WL

5312542, at *3 (S.D.N.Y. Sept. 9, 2013) (“[T]he [PACT Act] requires

sellers of cigarettes who ship them to states or localities that

impose taxes on them to file with those states and localities each

month ‘a memorandum or a copy of the invoice covering each and

every shipment of cigarettes . . . made during the previous

calendar month.’”) (quoting 15 U.S.C. § 376(a); emphasis supplied;

ellipsis in original); City of New York v. Gordon, 1 F. Supp.3d 94,

100–01 (S.D.N.Y. 2013) (“[T]he PACT Act requires ‘[a]ny person who

sells,    transfers,      or   ships   for    profit   cigarettes   .   .   .   in

interstate commerce’ into a state or city that taxes ‘the sale or

use of cigarettes’ to file ‘a memorandum or a copy of the invoice


      2

      Plaintiff points out that contrary to the R&R’s implicit assertion that the
Seneca Nation of Indians does not tax the sale of cigarettes within its
reservation’s borders, see R&R at 42, it does impose a tax on imported
cigarettes. Pl. Obj. at 7 n. 4 (citing Seneca Nation of Indians v. Paterson, No.
10-CV-687A, 2010 WL 4027796, at *1 (W.D.N.Y. Oct. 14, 2010) (noting that in 2006,
the plaintiff enacted its own import-export law to combat cigarette trafficking
and to create a tax stamp system, under which it assesses a 7.5 cents-per-pack
tax on all imported cigarettes sold on its property), aff’d sub nom. Oneida
Nation of New York v. Cuomo, 645 F.3d 154 (2d Cir. 2011).

                                       -8-
covering each and every shipment of cigarettes’ with the “chief law

enforcement officers of the local governments . . . that apply

their own local . . . taxes on cigarettes.’ 15 U.S.C. § 376(a). All

Of Our Butts shipped cigarettes from an Indian reservation to New

York City residents, thus selling cigarettes in interstate commerce

to a locality that taxes cigarette sales. The Gordon Defendants do

not dispute that under the PACT Act, they are required to report

these sales to the chief law enforcement officer of New York

City.”) (emphasis supplied; ellipses in original).

     Thus, courts have assumed that the “taxes the sale” language

not only modifies “Indian country,” but also modifies “State” or

“locality.” The Court agrees that based on common rules of English

grammar, this is the correct reading of the statute. Defendants

argue that if Congress intended such a meaning, it would have

placed a comma between “tribe” and “that.” However, that comma

placement not only would be grammatically incorrect, it would be

entirely gratuitous. In short, it would have no effect whatever on

the meaning of the phrase.

     Moreover, in this Court’s view, Plaintiff’s interpretation is

the only one that harmonizes with the purpose of the statute. If,

as Defendants argue and the R&R found, the “taxes the sale”

language only applies to an “Indian in Indian country,” this would

mean that any “State” or any “locality”—regardless of whether it

“taxes the sale” of cigarettes—is subject to § 376(a)’s reporting

requirements. That simply does not make sense. The purpose of the


                               -9-
PACT Act’s reporting requirements is to ensure that cigarettes

shipped by sellers to destinations that do levy cigarette taxes are

accounted for.

     In sum, the Court rejects the notion that “Indian country” and

“State” are mutually exclusive for purposes of the PACT Act. To the

contrary, the Court finds that Indian reservations can be both

located in “Indian country” and in “a State” for purposes of the

PACT Act. Nothing about the statute’s separate definitions of

“State” and “Indian country” indicates that the two terms are

mutually exclusive. Cf. Ho-Chunk, Inc. v. Sessions, 253 F. Supp.3d

303, 307-08 (D. D.C. 2017) (rejecting the argument that the term

“State” excludes “Indian country” under the CCTA, which defines

both terms similarly to the PACT Act; noting that “courts have

unanimously held that these provisions apply to Indian country,

meaning that for purposes of the CCTA, ‘State’ has been impliedly

read to include tribal territory”) (emphasis in original), aff’d,

894 F.3d 365 (D.C. Cir. 2018).

     C.   The R&R Erred in Finding That Plaintiff Did Not
          Sufficiently Plead the Element of “Interstate Commerce”


     The R&R concluded that the SAC’s allegations do not fulfill

the PACT Act’s definition of interstate commerce because the

alleged   shipments,   which   originate   in   Canada,   subsequently

terminate on the Cattaraugus reservations, i.e., “Indian country.”

According to the R&R, “State” and “Indian country” must be treated

as being mutually exclusive because the PACT Act supplies two

                                 -10-
separate definitions for the terms “State” and “Indian country.”

The R&R   reasons   that    a   termination point        on     the   Cattaraugus

reservations cannot also be considered to be in a State. Therefore,

it   concludes   that   shipments     from    Canada     to   the     Cattaraugus

reservations cannot be said to be commerce between a State and any

place outside the State. See R&R at 33-36. Defendants agree that

Plaintiff confuses “into” with “through,” and that “‘into’ means

the destination to which ‘cigarettes . . . are delivered,’ not a

jurisdiction through which shipments travel.” NWS Resp. at 11

(ellipsis and emphasis in original).

      This Court disagrees with the R&R’s conclusion based on the

plain language of the PACT Act, as discussed further below. To the

contrary, the Court finds that Plaintiff’s allegations regarding

Defendants’ shipments of cigarettes plausibly allege “interstate

commerce” within the meaning of the statute.

      As noted above in Section I.A, one of the definitions of

“interstate commerce” in the PACT Act includes “commerce between a

State and any place outside the State.” 15 U.S.C. § 375(9)(A). And

Congress defined “State” in the PACT Act to mean “each of the

several States of the United States, the District of Columbia, the

Commonwealth of Puerto Rico, or any territory or possession of the

United States.” Id. § 375(11). There is no doubt that New York is

one of the “several States of the United States.” Id. In light of

these   terms’   ordinary       meaning,     the   SAC    plausibly       alleges

“interstate   commerce”     because    it    alleges     that    the    cigarette


                                    -11-
shipments initially occur between Canada, a “place outside the

State,” and “a State,” i.e., New York State (as well as Indian

reservations within the State).

     In contending that its cigarette shipments do not constitute

“interstate commerce,” GRE argues that Indian country is not part

of any “State,” as that term is defined under the PACT Act, and

that GRE’s cigarettes thus went from Indian country in Canada to

Indian country in New York, without actually arriving “into” any

State at all. In other words, Defendants contend, interstate

reservation-to-reservation transactions do not constitute commerce

“between a State and any place outside of the State.”

     The Court finds that this argument improperly ignores the

commonsense meaning of the PACT Act’s definition of “State,” i.e.,

each State, the District of Columbia, Puerto Rico, and all other

territories of the United States. 15 U.S.C. § 375(11). Ordinarily,

as Supreme Court precedent illustrates, an “Indian reservation is

considered part of the territory of the State” in which it is

located. Nevada v. Hicks, 533 U.S. 353, 361-62 (2001) (quotation

marks omitted); see also Organized Vill. of Kake v. Egan, 369 U.S.

60, 72 (1962) (“[B]y 1880 the [Supreme] Court no longer viewed

reservations ad [sic] distinct nations. On the contrary, it was

said that a reservation was in many cases a part of the surrounding

State or Territory, and subject to its jurisdiction except as

forbidden   by   federal   law.”)   (citation   omitted).   Under   a

straightforward application of this general rule, transactions


                                -12-
between Indian reservations located within different States would

qualify as transactions between            States.

       When interpreting statutory text, “the words to be interpreted

are not considered in isolation; rather, [the court] ‘look[s] to

the    statutory   scheme     as   a   whole     and    plac[e]    the    particular

provision within the context of that statute.’” King v. Time Warner

Cable Inc., 894 F.3d 473, 477 (2d Cir. 2018) (quotation omitted).

With this precept in mind, reading the sections at issue in the

context of the PACT Act demonstrates that Congress intended to

adhere to the common understanding, as expressed in Nevada v.

Hicks, supra, that Indian country is a territorial part of the

State in which it is located. For example, Congress provided that

the term “Indian country” includes two specific Indian communities

“within the State of Alaska,” 15 U.S.C. § 375(7)(A) (emphasis

added), as well as dependent Indian communities “within or without

the limits of a state,” 18 U.S.C. § 1151 (emphasis added). The PACT

Act requires cigarette sellers to provide reports to both the State

into   which   cigarettes     are      shipped    and    certain    Indian    tribes

“operating     within   the    borders     of    [the]    State.”    15    U.S.C.   §

376(a)(3) (emphasis added).

       Notably, the PACT Act defines “interstate commerce” in part to

include “commerce between points in the same State but through any

place outside the State or through any Indian country.” 15 U.S.C.

§ 375(9)(A) (emphasis added). Thus, the PACT Act expands the

definition of “interstate commerce” to include intrastate shipments

                                        -13-
of cigarettes that travel through Indian country, which shows

Congress’ recognition that Indian country is located “in a State.”

15   U.S.C.   §    375(9).     And,   by     using    the    disjunctive       “or”   to

distinguish “any place outside of the State” from “Indian country”

in § 375(9), Congress indicated its understanding that Indian

country may exist within a State. Under Defendants’ contrary

interpretation, the latter clause of this definition—“or through

any Indian country”—would be extraneous, because Indian country

would already be encompassed by the former clause—“any place

outside   the     State.”    This     goes    against       the   “‘most     basic    of

interpretative canons’” that “statutes should be read to avoid

superfluity.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 392–93

(2013) (quoting Corley v. United States, 556 U.S. 303, 314 (2009);

further quotation omitted).

      Additionally, the fact that the PACT Act’s definition of

interstate commerce also encompasses “commerce between a State and

any Indian country in the State,” 15 U.S.C. § 375(9)(A) (emphasis

added), further       reflects      Congress’s       understanding         that   Indian

country is      located     within    the    territory       of   a   State.      Indeed,

Congress’s      decision     to   define      “State”       and   “Indian      country”

separately in the PACT Act, and to include distinct references to

“States” and “Indian country” in the statute’s definition of

“interstate       commerce,”      evidences     the     intent        to   expand     the

traditional understanding of interstate commerce rather than to

narrow it. The references to Indian country in the definition of


                                       -14-
“interstate commerce” are intended to distinguish between a State

and Indian country within the same State, and to specify that even

some intrastate shipments of cigarettes (i.e., those between a

State and Indian country within the State’s own borders) qualify as

interstate commerce. See 15 U.S.C. § 375(9). It was unnecessary for

Congress to specify that transactions between Indian country in

different States similarly qualify as interstate commerce, because

such transactions constitute “interstate commerce” under the plain

meaning of that term. It would make no sense for the PACT Act to

apply to wholly intrastate shipments that travel through Indian

country,    while    exempting   genuinely   interstate   shipments      that

similarly travel through Indian country.

      In sum, the Court finds that for purposes of the PACT Act’s

definition of “interstate commerce,” Indian reservations can be

both located in “Indian country” and in “a State.” Therefore, the

Court rejects the R&R’s finding that the SAC did not sufficiently

allege     that    the   cigarette   shipments   at   issue   occurred    in

“interstate commerce.”

II.   Plaintiff’s Objections to the R&R’s Recommendation Regarding
      Dismissal of the CCTA Claim (Pl. Obj. at 11-17)

      A.    Overview of the CCTA

      Congress enacted the CCTA in 1978 “to remedy ‘the serious

problem of organized crime and other large scale operations of

interstate        cigarette   bootlegging’—i.e.,      untaxed    cigarette

trafficking—and to ‘provide law enforcement assistance and relief


                                     -15-
to cities and states’ in support of that effort.” Ho-Chunk, Inc.,

253 F. Supp.3d at 304–05 (quoting Rep. 95–962, at 3, reprinted in

1978 U.S.C.C.A.N. 5518, 5518; other citation omitted). The CCTA

makes it a crime for “any person knowingly to ship, transport,

receive,    possess,   sell,       distribute,       or   purchase    contraband

cigarettes or contraband smokeless tobacco.” 18 U.S.C. § 2342(a).

“[C]ontraband cigarettes” are “a quantity in excess of 10,000

cigarettes, which bear no evidence of the payment of applicable

State or local cigarette taxes in the State or locality where such

cigarettes are found, if the State or local government requires a

stamp, impression, or other indication . . . [of] payment of

cigarette taxes.” 18 U.S.C. § 2341(2).

     In 2006, Congress enacted the USA PATRIOT Improvement and

Reauthorization Act of 2005, see Pub. L. No. 109-177, Mar. 9, 2006,

120 Stat. 192, which amended the CCTA to, among other things, add

reporting   requirements      to    federal    and     state   authorities   for

non-face-to-face “delivery” sales and provide for State, local, and

private civil enforcement of the CCTA. Id. To mitigate concerns

regarding tribal sovereignty, Congress added an explicit tribal

government exemption from the reporting requirement. 18 U.S.C. §

2343(b).    Congress   also    exempted       Indian      tribes   from   private

enforcement actions. See 18 U.S.C. § 2346(b)(1) (“No civil action

may be commenced under this paragraph against an Indian tribe or an

Indian in Indian country (as defined in section 1151 [of Title 18

U.S.C.]).”).   “Congress has intended the definition of ‘person’ in


                                      -16-
1 U.S.C. § 1 to apply in [the CCTA]. Government agencies and

instrumentalities are not included in that definition.” 45 Fed.

Reg. 48,612. See also H.R. CONF. REP. 95-1778, 1978 U.S.C.C.A.N.

5535 at 5538 (deleting the definition of “person” from the CCTA

“because ‘person’ is defined in 1 U.S.C. 1 for all act [sic] of

Congress”).

       B.   The R&R Erred in Finding That NWS Is Exempted From a
            Civil Suit Under the CCTA

       Defendants argue that NWS falls within the “Indian in Indian

country”    exemption   set    forth    in    18   U.S.C.    §   2346(b)(1)     (“§

2346(b)(1)”). The R&R agreed, relying on a decision from the

Eastern District of New York on a summary judgment motion, State of

New York v. Mountain Tobacco, No. 12-CV-6276(JS)(SIL), 2016 WL

3962992 (E.D.N.Y. July 21, 2016) (“Mountain Tobacco”). The district

court in Mountain Tobacco applied § 2346(b)(1)’s prohibition on

“civil action[s]” brought by States or localities against an

“Indian tribe or an Indian in Indian country” in granting summary

judgment for a tribal corporation against the State of New York.

2016   WL   3962992,    at    *4-*7.   Plaintiff     objects      to   the   R&R’s

conclusion on this issue and argues that Mountain Tobacco was

incorrectly decided. The Court has reviewed Mountain Tobacco, a

non-binding and unpublished decision, and respectfully disagrees

with the district court’s analysis. Instead, the Court finds

persuasive the analysis by the Circuit Court of Appeals for the

District    of   Columbia     (“D.C.   Circuit”)     in     Ho-Chunk,    Inc.    v.


                                       -17-
Sessions, 894 F.3d 365, 367-69 (D.C. Cir. 2018) (holding that the

CCTA and its implementing regulations do not exempt wholly-owned

corporations of a federally-recognized Indian tribe from coverage),

aff’g 253 F. Supp.3d 303 (D. D.C. 2017).

     Similarly to Defendants here, the plaintiff corporations’

“main   argument”   in     Ho-Chunk,    Inc.     was   that    “§    2343(a)—the

recordkeeping provision—applies only to ‘[a]ny person’ and they are

not ‘persons.’ They are not ‘persons’ . . . because they are

‘tribal     instrumentalities,’        which     assumes      that    a   tribal

instrumentality—and for that matter, a tribe itself—cannot be a

‘person.’” Ho-Chunk, Inc., 894 F.3d at 368. The D.C. Circuit found

both “assumptions” to be “mistaken.” Id. The D.C. Circuit found

“several flaws” in the corporations’ argument, “[t]he most obvious

[of which] is that the [CCTA]’s recordkeeping requirements do not

turn on any territorial determination.” Ho-Chunk, Inc., 894 F.3d at

367 (citing 18 U.S.C. § 2343(a)). Whether the corporations had

their principal place of business on a tribal reservation “sa[id]

nothing about whether federal law requires them to keep records.”

Id. Moreover, the D.C. Circuit explained, “if the corporations were

correct that the [CCTA]’s regulation of contraband cigarettes does

not apply to sales to non-Indians in Indian country, this would not

only be senseless but would also contravene decades of settled law

upholding    enforcement    of   the    [CCTA]    against     individuals    and

entities operating on reservations.” Id. at 367-68 (collecting

cases).

                                   -18-
     The D.C. Circuit also noted that since the CCTA does not

define   “person,”       the    Dictionary      Act,    1   U.S.C.   §   1   must   be

consulted, “as the Conference Committee on the [CCTA] acknowledged,

H.R. Rep. No. 95-1778, at 10 (1978) (Conf. Rep.).” Ho-Chunk, Inc.,

894 F.3d at 368. The Dictionary Act provides that “[i]n determining

the meaning of any Act of Congress, unless the context indicates

otherwise   .   .    .    the    words    ‘person’       and   ‘whoever’      include

corporations,       companies,      associations,           firms,   partnerships,

societies, and joint stock companies, as well as individuals.” 18

U.S.C. § 1. “[T]he obvious progression,” based on the Dictionary

Act, was that “the [CCTA]’s § 2343(a) recordkeeping requirements

apply to ‘[a]ny person’; under federal law, ‘person’ includes

‘corporations’;      these      appellants      are    ‘corporations’;       they are

therefore ‘persons’ and the [CCTA]’s recordkeeping requirements

apply to them.” Ho-Chunk, Inc., 89 F.3d at 368 (quoting 18 U.S.C.

§ 1).

     Statutory context supplied an additional reason for concluding

that Congress did not exempt the corporate appellants from the

CCTA’s recordkeeping requirement. Ho-Chunk, Inc., 894 F.3d at 369

(citing United States v. Persichilli, 608 F.3d 34, 37 (1st Cir.

2010) (“But with or without a presumption, [statutory] context

still controls.”); other citations omitted). Subsection (a) of §

2343 specifies the recordkeeping requirements applicable to “[a]ny

person.” 18 U.S.C. § 2343(a). Subsection (b) of § 2343 “requires

periodic reports to the United States Attorney General of large


                                         -19-
cigarette transactions.” Ho-Chunk, 894 F.3d at 369. Subsection (b)

applies to “[a]ny person, except for a tribal government” who

distributes cigarettes. 18 U.S.C. § 2343(b). The D.C. Circuit

“[a]ssume[d]     the   corporate   appellants   .   .   .   are   ‘a   tribal

government’ even though they seem to be exclusively involved in

commercial transactions[,]” Ho-Chunk, Inc., 894 F.3d at 369, an

assumption that would exempt them from 18 U.S.C. § 2343(b)’s

reporting requirements. Id. However, as in the case before this

Court, the issue in Ho-Chunk, Inc., revolved around 18 U.S.C. §

2343(a)’s recordkeeping requirements. “Subsection (a) contains no

exception for ‘a tribal government,’ let alone for a corporation

formed under tribal law and engaged in the cigarette business.” Ho-

Chunk, 894 F.3d at 369. Therefore, the D.C. Circuit concluded, the

“exception in [§ 2343](b) for tribal governments would have been

unnecessary if ‘persons’ in § 2343 did not include tribes.” Ho-

Chunk, 894 F.3d at 369 (citing Ho-Chunk, Inc., 253 F. Supp.3d at

311). Based on    the reasoning articulated by the courts in the Ho-

Chunk, Inc. case, the Court finds that Plaintiff here has plausibly

alleged that Defendants are “persons” within the meaning of the

CCTA, and therefore Plaintiff has plausibly alleged a violation of

the CCTA.

III. Plaintiff’s Objections to the R&R’s Recommendation Regarding
     the “Joint Venture” Allegations (Pl. Obj. at 17-24)


     A.     The R&R Improperly Drew an Adverse Inference Against
            Plaintiff Based on the Failure to Specify Choice of Law


                                   -20-
       The R&R found that Plaintiff’s allegations were weakened by

its failure to state under which State’s law it was attempting to

plead a joint venture claim. This Court finds that the parties have

impliedly consented to the application of New York law. First, in

its memorandum of law in support of its motion to dismiss, GRE

analyzed the elements of a joint venture under New York law.

Second, Plaintiff analyzed the issue under New York law in its

opposition brief. Third, NWS did not contest that New York law

applies in either of its briefs in support of its motion to

dismiss. Therefore, the Court finds that the parties have impliedly

consented       to      the    application        of    New   York    law.    See,     e.g.,

T e h r a n -Be r k e le y        C i vil     &         Envtl.        Engineers           v.

Tippetts-Abbett-McCarthy-Stratton, 888 F.2d 239, 242 (2d Cir. 1989)

(“The parties’ briefs . . . rely on New York law. Under the

principle that implied consent to use a forum’s law is sufficient

to establish choice of law, we will apply New York law to this

case.”) (internal citation omitted).

       B.      The R&R Erred in Finding That Plaintiff Failed to State
               a Joint Venture Claim

               1.       Elements of Joint Venture Claim Under New York Law

      “Under New York law, a joint venture is formed when [1] two or

more persons enter into an agreement to carry on a venture for

profit;     [2]      the     agreement      evinces     their    intent      to   be    joint

venturers;        [3]      each    contributes         property,     financing,        skill,

knowledge, or effort; [4] each has some degree of joint control over


                                             -21-
the venture; and [5] provision is made for the sharing of both

profits and losses.” SCS Commc’ns, Inc. v. Herrick Co., 360 F.3d

329, 341 (2d Cir. 2004) (citing Itel Containers Int’l Corp. v.

Atlanttrafik Express Serv., Ltd., 909 F.2d 698, 701 (2d Cir. 1990)).

“All   of   these    elements   must   be     present   before   joint   venture

liability may be imposed.” Itel Containers Int’l Corp., 909 F.2d at

701.

            2.      The R&R’s Findings

       The R&R found that the “joint venture theory fail[ed] at the

threshold,” R&R at 22, because the SAC alleges that GRE sells the

Seneca® brand cigarettes to NWS “FOB Canada,” SAC ¶¶ 55-56, and a

“joint venture cannot be predicated on a buyer-seller relationship

as it is contrary to the requirement that the putative joint-

venturers contribute property to the joint venture over which the

venturers have joint control.” R&R at 22-23 (citing Slip-N-Slide

Records, Inc. v. Island Def Jam Music Group, No. 13-cv-04450(ALC),

2014 WL 2119857, at *2 (S.D.N.Y. May 21, 2014); Wagner v. Derecktor,

306 N.Y. 386 (1954)). The Court finds that neither of these cases

forecloses a finding that Plaintiff has plausibly pleaded a joint

venture. Slip-N-Slide Records, Inc., supra is in apposite insofar

as the agreement there was “a product of an arm’s length commercial

transaction between the parties” which “expressly disavow[ed] a

joint venture.” 2014 WL 2119857, at *2 (emphasis supplied). In

Wagner, the      New York Court of Appeals simply disagreed with the

Appellate Division’s finding that, contrary to a jury’s verdict, the

                                       -22-
agreement at issue was, as a matter of law, a joint venture. Wagner,

306 N.Y. at 390. Rather, the Court of Appeals found, the agreement’s

character, “[a]t best,” was “a question of fact for the jury. . .

.” Id. This holding underscores the inappropriateness of determining

the joint venture question on a motion to dismiss for failure to

state a claim, where the standard is “facial plausibility[.]”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

     The R&R also found that, at most, Plaintiff’s allegations

suggest that the individual principals of GRE and NWS, rather than

the corporate defendants themselves, agreed to share in the profits

of any joint business enterprise. R&R at 22. “[W]hile a joint

venture may not be carried on by individuals through a corporate

form, corporations clearly may be parties to a joint venture

agreement.” In re Roxy Roller Rink Joint Venture, 67 B.R. 479, 484

(S.D.N.Y. 1986) (citing NY Jur2d, Business Relationships, § 1580 at

256 (1981)). And, it is also well settled that “a corporation cannot

act for itself,” and thus “the acts of the corporate officers on

behalf   of   the   corporation   are   deemed   to   be   the   acts   of   the

corporation itself.” Cinema N. Corp. v. Plaza at Latham Assocs., 867

F.2d 135, 140 (2d Cir. 1989). Plaintiff argues, and the Court

agrees, that this reasoning elevates form over substance.

     As to first and second elements of a joint venture claim, the

R&R faulted Plaintiff for failing to allege that the putative joint

venture formed by GRE and NWS was pursuant to a written agreement.

However, the SAC states that in 1999, GRE and NWS entered into an


                                    -23-
agreement pursuant to which GRE was designated by NWS as the

exclusive manufacturer and packager of Seneca® branded products and

NWS was designated by GRE as the (then) exclusive importer and

distributor of Seneca® products in the United States, with NWS as

the exclusive distributor per the agreement until the end of 2002.

SAC ¶ 71 (citations omitted). In addition, there is authority for

the proposition that “[a]n agreement between parties to engage in

a joint venture is what is outside the scope of the statute of

frauds.” Yonofsky v. Wernick, 362 F. Supp. 1005, 1026 (S.D.N.Y.

1973) (citing Clyde v. Schaller, 31 N.Y.S.2d 686 (2d Dept. 1941)

(oral joint venture agreement to divide profits from a contract for

the alteration of a building); Montenegro v. Roxas, 141 N.Y.S.2d

681, 684-86 (Sup. Ct. 1955) (oral agreement to purchase goods and

sell   them    to     customers   solicited   by   a   coadventurer   held   to

constitute a joint venture)); see also Nameh v. Muratex Corp., 34

F. App’x 808, 810 (2d Cir. 2002) (unpublished opn.) (parties formed

a joint venture by an oral agreement).

       The    Court    also   finds   that    Plaintiff   plausibly   alleged

Defendants’ intent to become coadventurers. The Court notes that the

absence of the term “joint venture” to describe an agreement “is not

fatal . . . as the intent of the parties can be express or implied.”

Shore Parkway Assocs. v. United Artists Theater Circuit, Inc., No.

92 CIV 8252 (JFK), 1993 WL 361646, at *2 (S.D.N.Y. Sept. 14, 1993)

(citing McGhan v. Ebersol, 608 F. Supp. 277, 282 (S.D.N.Y. 1985);

other citation omitted). The SAC asserts, among other things, that


                                      -24-
Defendants negotiated a corporate structure that included two

legally distinct corporate branches (GRE for manufacturing and NWS

for distribution) in order to minimize their tax liability and to

clarify their respective primary responsibilities. SAC ¶ 71(a). The

SAC alleges that Defendants have shared a common interest in the

establishment and growth of the Seneca® brand and have reinvested

significant amounts of the profits earned into the enterprise so as

to   increase its profitability. Id. ¶ 75(b).

      As to the third element of a joint venture, the R&R found that

Plaintiff failed to allege that both parties contributed “property”

because the SAC merely alleged a buyer-seller relationship. However,

the plain language of the caselaw illustrates that a party’s

contribution    to    the    joint    venture   be   in   a   form   other   than

“property.” See, e.g., Yonofsky, 362 F. Supp. at 1031 (a joint

venture requires “some combination of property, financial resources,

effort, skill or knowledge”) (citations omitted; emphasis supplied).

The SAC alleges, as noted above, that GRE and NWS agreed to the

assignment of defined roles that capitalized on each company’s area

of expertise; that the companies invested large amounts capital into

the enterprise; and reinvested profits earned into growing the

venture.

      As to the fourth element, the R&R found that Plaintiff did not

plausibly allege that Defendants had joint management control over

the venture. However, the SAC alleges that Defendants were required

to   consult   with   each    other    before   making    important   strategic


                                       -25-
decisions about marketing and distribution of Seneca® brand tobacco

products. SAC ¶ 74(c).

     As to the fifth element, the R&R also concluded that there was

no plausible allegation that GRE and NWS agreed to submit to the

burden of making good the losses of the venture. See R&R at 21.

However, Defendants’ “agreement clearly anticipated a sharing of the

profits; and, under established law, a sharing of losses is implied,

absent fixed terms, in the same proportion as the sharing of

profits.” Shore Parkway Assocs., 1993 WL 361646, at *3 (citing

Mariani v. Summers, 52 N.Y.S.2d 750, 754 (Sup. Ct. 1944) (“[E]very

party to a joint venture is bound by his relation to his associates

to share with them the losses sustained. . . .”) (citing Matter of

Marvin,   168   N.Y.S.   555,   562   (3d    Dept.   1917);   other   citation

omitted), aff’d, 56 N.Y.S.2d 537 (1st Dept. 1945). In addition, the

SAC alleges that GRE extended inventory and credit to NWS that

effectively consisted a continuous loan of $1 million over a period

of years. SAC ¶ 76(a). The SAC further alleges that when NWS

initially filed bankruptcy in 2011, it owed a debt of approximately

$19.2 million to GRE. Id. ¶ 82.

     In sum, the Court finds that if the SAC’s allegations are taken

as true and construed in the light most favorable to Plaintiff—as

the applicable law requires—the SAC plausibly alleges the existence

of joint venture between Defendants, which plausibly implicates GRE

under a theory of vicarious liability.

                                CONCLUSION

                                      -26-
     For the reasons discussed above, the Court rejects the R&R

(Docket No. 97) in its entirety. Accordingly, GRE’s Motion to

Dismiss and for a Stay of Discovery (Docket No. 81) is denied, and

NWS’s Motion to Dismiss (Docket No. 79) is denied. Plaintiff may

proceed on the SAC (Docket No. 76). This matter is reassigned to

Hon. Richard J. Arcara, United States District Judge, for further

proceedings.

     SO ORDERED.

                                        s/ Michael A. Telesca

                                       HON. MICHAEL A. TELESCA
                                    United States District Judge

Dated:    February 11, 2019
          Rochester, New York.




                                 -27-
